Title: From James Madison to William Pinkney, 17 March 1809
From: Madison, James
To: Pinkney, William


private
Dear Sir
Washington Mar. 17. 1809
You will learn by the communications from the Dept. of State, that the discussions of Congs. on our foreign relations had an issue less operative than was at one time looked for. The aversion to war, the inconveniences produced by or charged on the embargo, the hope of favorable changes in Europe, the dread of civil convulsions in the East, and the policy of permitting the discontented to be reclaimed to their duty by losses at sea, had each a share in producing the Nonintercourse Act. Certain it is that no measure was ever adopted by so great a proportion of any public body, which had the hearty concurrence of so small a one; and it seems to be as little satisfactory out of doors, as it was within. The most unfortunate feature in the act is its limitation to the end of the next Session in May; which must produce an apparent submission to the Foreign Edicts; unless prevented by a prolongation of the act, or the substitution of some other mode of resisting them, agst. either of which the internal difficulties will be very great in a short session, and may be augmented by insidious manifestations from abroad. It is impossible therefore to say what may be the result of this Extra Session. It is probable however that the members will derive some vigor from the intermediate communication with their Constituents; and it may happen also that the representatives of the more commercial districts may be stimulated by depredations if these should be in time to operate on their deliberations. It can scarcely be believed that a voluntary acquiescence under the Edicts, will, in any State of things take place; and it is a fair inference therefore, that if the interval between the spring & the fall sessions should leave the belligerents to an uncontrouled career in their aggressions, it will be followed by some fresh efforts to vindicate our rights or enforce our resentments. With some the idea has prevailed that a system of navigation and commercial regulations, excluding foreign bottoms and favoring the manufactures of friendly nations as well as our own, would be more efficacious agst. G. B. at least, than any plans whatever of a temporary character. One of the greatest obstacles at present would be the feeling in the Southn. people excited by the conduct of the Eastn. in first urging a struggle for maritime rights, and then not only taking the opposite side, but reproaching the struggle as a proof of hostility to Eastern interests. You will see the lengths to which the Legislatures of Massts. & Connecticut have proceeded; and which are so well calculated to pamper the views of G. B agst. us. It ought to be understood however that appearances are pushed beyond the reality, with a reference to the approaching Elections, and that the degree in which this policy has been indulged may defeat itself.
I am very happy to find by your private letter by the Union, that the freedom used with yours of  has been so kindly taken. I am not the less mortified at the same time with the abuses of confidence committed in Congs. The Newspapers will shew that the whole of the documts. confidentially sent to Congs. have found their way to the press. There is no question that the copies furnished were taken by members of that Body. If no steps be taken to trace & prevent repetitions of this scandalous proceeding, new rules of communication from the Executive must follow, and of course from our Ministers abroad also. Indeed it cannot be expected that they will be trusted by foreign Govts. with much worth communicating.
    The official letter from Mr. Smith glances at a renewal of general negociations, in case the B. Govt. should open the way for it by putting aside the obstacle of the Chesapeake business, which it is so easy for it to do, and which there can be no decent pretext for not doing. Notwithstanding the indignities as well as aggressions persevered in, in spite of so many motives to a different course, we are ready to adopt any arrangements not too unreasonable, for restoring harmony, and establish[ing] commerce between the two Countries. But little can be hoped from the present Cabt. in its present temper. The manner as well as the matter of Mr. C’s note on this little change made in the Orders of Council, at a moment when the 
   
   I find that the Novr. Packet carried from Mr. Erskine the documents relating to France as well as those relating to G. B.

documents proving the fairness of this Govt. in its neutral course were before him, and the disasters in Spain thickening in prospect, exhibit a spirit from which the most unfavorable inferences only can be drawn. One of the characteristics of the times however is the rapidity with which new turns are given to things; and scarcely any new ones can be contemplated which will not make them better. I sincerely wish you health, happiness, and a successful issue to your endeavors in the service of your Country.
James Madison
